United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
R.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-3
Issued: March 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 1, 2012 appellant filed a timely appeal from a May 30, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to disability compensation for the period
January 21 to March 18, 2004 and from January 4, 2005 and continuing.
On appeal appellant generally asserts that his employment-related condition is disabling
and that he is entitled to an impairment rating.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In an August 8, 2005 decision, the
Board found that appellant did not meet his burden of proof to establish that he was entitled to
wage-loss compensation for the period November 14, 2003 to January 21, 2004 causally related
to his accepted right lateral epicondylitis and affirmed OWCP decisions dated June 1 and
November 8, 2004.2 The law and facts of the previous Board decision are incorporated herein by
reference.
In the interim, by decision dated February 11, 2005, OWCP denied appellant’s claim for
wage-loss compensation beginning January 4, 2005 and continuing. On September 13, 2006 an
OWCP hearing representative affirmed the February 11, 2005 decision.
On February 5, 2012 appellant filed a recurrence claim, alleging that the recurrence
occurred on June 1, 2003. The injury compensation specialist noted on the claim form that he
worked full duty until September 29, 2003 and that thereafter his restrictions were
accommodated until he was dismissed for cause effective November 13, 2003.
In letters dated February 14 and 24, 2012, OWCP informed appellant of the evidence
needed to support his recurrence claim. Appellant did not respond and, in a March 15, 2012
decision, OWCP denied his claim.
On April 16, 2012 appellant requested reconsideration and submitted reports dated
March 29, 2012 in which Dr. Theodore Boehm, Board-certified in family and sports medicine,
noted a history that appellant was injured in June 2003 and had complaints of right elbow pain.
Dr. Boehm’s report indicated that he was providing physical examination findings for the left
elbow. He diagnosed right elbow pain secondary to chronic lateral epicondylitis and radial
tunnel syndrome. Dr. Boehm advised that appellant had no physical restrictions.
Additional medical evidence relevant to the claimed periods of disability includes a
February 3, 2004 report in which Dr. Mehdi N. Adham, Board-certified in plastic and hand
surgery, diagnosed radial tunnel syndrome and lateral epicondylitis. Dr. Adham advised that
appellant could continue working regular duty. He recommended elbow surgery, performed on
April 18, 2004. Dr. Robert S. Unsell, a hand surgeon, performed additional right elbow surgery
on November 16, 2004. In reports dated January 3 and 31, 2005, he reported appellant’s
postoperative care, noting that his main complaint was weakness. Dr. Unsell advised that
appellant could return to light duty with a lifting restriction of 10 pounds initially, raised to 20
pounds on January 31, 2005.

2

Docket No. 05-758 (issued August 8, 2005). On October 9, 2003 appellant, a machinist, filed an occupational
disease claim, alleging that he sustained employment-related tennis elbow. He did not stop work and his supervisor
noted that he began working limited duty on September 29, 2003. On November 6, 2003 OWCP accepted that
appellant sustained work-related right lateral epicondylitis.
Appellant was removed for cause on
November 13, 2003. He had right elbow surgery on March 18 and November 16, 2004 and received wage-loss
compensation for the period March 18, 2004 through January 3, 2005. Appellant filed a claim for compensation
thereafter.

2

By report dated November 8, 2005, Dr. Robert J. Gunderson, a Board-certified
orthopedic surgeon, noted the history of injury and appellant’s past medical history. He reported
appellant’s complaint of right elbow pain and provided physical examination findings.
Dr. Gunderson advised that appellant was status post tennis elbow release, doing well and status
post radial nerve decompression, doing okay. He indicated that appellant needed no further
surgery and recommended electromyography (EMG) studies, a functional capacity evaluation, an
impairment rating and vocational rehabilitation. On May 10, 2006 Dr. Gunderson wrote
appellant, stating that he would no longer treat him because appellant had not followed the
physician’s recommendation.
In a November 14, 2006 report, Dr. J. Arden Blough, a Board-certified family physician,
noted the history of injury and appellant’s medical history. He provided physical examination
findings and diagnosed right lateral epicondylitis, radial and cubital tunnel syndrome, status post
right epicondylectomy and status post revision of right epicondylectomy. Dr. Blough advised
that appellant had ongoing complaints of pain, weakness and loss of strength in the right
arm/elbow which was supported by clinical examination. He recommended an EMG study and a
functional capacity evaluation. A February 15, 2007 EMG study was consistent with a mild
right median neuropathy at the wrist.
In reports dated October 1, 2007, Dr. Adham noted appellant’s complaint of problems
with right shoulder range of motion and pain and discomfort. He diagnosed right shoulder pain
and recommended a magnetic resonance imaging (MRI) scan study of the shoulder and advised
that appellant could return to regular work. An October 24, 2007 right shoulder MRI scan study
demonstrated mild impingement with mild tendinosis of the supraspinatus tendon. On
October 30, 2007 Dr. Adham noted that appellant indicated that his right elbow pain had
subsided but that he had significant right shoulder pain. He diagnosed right shoulder pain and
referred appellant to Dr. Anthony L. Cruse, a Board-certified osteopath specializing in
orthopedic surgery, for follow-up care. In a January 9, 2008 report, Dr. Cruse noted that
appellant injured his right shoulder on June 1, 2003. He diagnosed right shoulder pain and
advised that appellant could perform regular work.
In a merit decision dated May 30, 2012, OWCP denied appellant’s claim for disability
compensation on the grounds that the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.3 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA,4 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

3

by competent medical evidence.5 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.6
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.8
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
totally disabled for the periods January 21 to March 18, 2004 and from January 4, 2005 and
continuing due to the accepted right lateral epicondylitis.
Appellant filed a recurrence claim, stating that he sustained a recurrence of disability on
June 3, 2003. The record supports that he did not stop work until November 13, 2003 when he
was removed for cause. The Board previously found that appellant was not entitled to wage-loss
compensation for the period November 14, 2003 to January 21, 2004 causally related to his
accepted right lateral epicondylitis.11 In the absence of further review by OWCP on the issue
addressed by the prior Board decision, the subject matter reviewed was res judicata and not
subject to further consideration by the Board.12
Appellant had right elbow surgery on March 18 and November 16, 2004 and received
wage-loss compensation for the period March 18, 2004 through January 3, 2005. Thus, the issue

5

Donald E. Ewals, 51 ECAB 428 (2000).

6

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Supra note 2.

12

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

in this case is whether he is entitled to wage-loss compensation for the period January 21 to
March 18, 2004 and beginning January 4, 2005 and continuing.
Regarding the period January 21 to March 18, 2004, in a February 3, 2004 report,
Dr. Adham diagnosed radial tunnel syndrome and lateral epicondylitis, recommended surgery
and advised that appellant could continue working regular duty. He performed right elbow
surgery on March 18, 2004, when appellant began receiving wage-loss compensation.
Regarding the period beginning January 4, 2005 and continuing, none of the medical
evidence of record indicates that appellant could not perform the modified duties he was
performing when dismissed for cause on November 13, 2003. Neither a right wrist nor a right
shoulder condition has been accepted as employment related. Therefore, the February 15, 2007
EMG study, the October 24, 2007 right shoulder MRI scan study, Dr. Adham’s October 2007
reports and that of Dr. Cruse dated January 9, 2008 are of limited probative value as they are in
regard to wrist and shoulder conditions.
Dr. Gunderson, who performed right elbow surgery on November 16, 2004, advised on
January 3 and 31, 2005 that appellant could perform light duty. Appellant had been
accommodated with light duty until dismissed for cause in November 2003. On November 8,
2005 Dr. Gunderson reported that appellant was doing well following right shoulder surgery and
on May 10, 2006 dismissed appellant from his care because appellant would not follow the
physician’s recommendations.
In his November 14, 2006 report, Dr. Blough did not comment on appellant’s work
capabilities. There were no medical reports of record from the January 2008 report from
Dr. Cruse, discussed above, or the March 29, 2012 report from Dr. Boehm. In the latter report,
while Dr. Boehm diagnosed chronic lateral epicondylitis and radial tunnel syndrome, he also
indicated that appellant had no physical restrictions.
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.13 As there is no medical evidence of record that finds that
appellant is totally disabled for the periods of claimed disability, he failed to establish
entitlement to wage-loss compensation for the periods.
Finally, regarding appellant’s argument on appeal that he is entitled to an impairment
rating, the record before the Board does not contain a schedule award claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

William A. Archer, supra note 8.

5

CONCLUSION
The Board finds that appellant did not establish that he is entitled to disability
compensation for the period January 21 to March 18, 2004 and from January 4, 2005 and
continuing.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

